763 So. 2d 358 (1998)
Marzell MITCHELL, Jr., Appellant,
v.
FEDERAL NATIONAL MORTGAGE ASSOCIATION, Appellee.
No. 97-1911.
District Court of Appeal of Florida, Fourth District.
July 8, 1998.
Marzell Mitchell, Jr., Stone Mountain, Georgia, pro se.
No brief filed on behalf of appellee.
PER CURIAM.
Appellant, the original mortgagor of certain real property, conveyed his entire interest therein to his daughter by warranty deed in 1981. In 1996, appellee filed a foreclosure action with respect to the subject property without joining appellant as a party defendant, but appellant nevertheless filed an answer with affirmative defenses and a counterclaim. The trial court subsequently granted appellee's motion to strike appellant's pleadings based on its finding that appellant was not a party to the action.
Appellant claims that he had standing in this foreclosure action because he was the original and remaining mortgagor on the property. In Dennis v. Ivey, 134 Fla. 181, 185, 183 So. 624, 626 (1938), the supreme court held that "[w]hen mortgagors have conveyed all their rights and interests in and to the mortgaged property to other *359 parties, such mortgagors are neither necessary nor proper parties to a suit to foreclose unless a deficiency decree is sought." (citations omitted). Because appellee did not seek a deficiency judgment against appellant, he was neither a necessary nor a proper party to the foreclosure suit. We therefore affirm the trial court's order striking appellant's pleadings based on its finding that appellant was a nonparty.
AFFIRMED.
WARNER, KLEIN and TAYLOR, JJ., concur.